Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received December 9, 2021:

a. Claims 1, 2, 3, 4, 5 have been amended. Therefore Claims 1-5 are pending for rejection in this office action.
b. The claim objections have been withdrawn
c. The 112 rejections have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can
be found in the prior Office Action issued on October 13, 2021.

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 3-4 are objected to because of the following informalities:

Claim 3 states the following limitation in line 2 “respective tip end parts of the conductor respective conductor parts” Examiner interprets to be “respective tip end parts of the respective conductor parts”
  Appropriate correction is required.


Claim 4 states the following limitation in line 2 “respective tip end parts of the conductor respective conductor parts”
Examiner interprets to be “respective tip end parts of the respective conductor parts”
      Appropriate correction is required.

Claim Rejections - 35 USC § 102

Claim(s) 1, 2 & 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. JP2015050063

With respect to claim 1, Yamamoto et al. discloses bus bar module comprising: a plurality of bus bars 151/132 each having a through hole 1511/1512 into which an electrode terminal 2/3 of an electrode terminal group is configured to be inserted [Figure 12-Figure 15; 0096-0108; Figure 18] , the electrode terminal group including a plurality 
a flat cable 15/13 including a plurality of conductor parts 153/152/154 which are respectively and electrically connected to the plurality of bus bars 151 [Figure 18; 0005; 0105; 0016-0024; 0086-0088], and a resin connecting portion 1320/132h (insulating holding part) [0015-0016; 0027-0032; 0041; 0097-0098] configured to hold the plurality of bus bars 151/132 [0040-0041], 
wherein each of the plurality of bus bars 151/132 includes a holding body 132/132t configured to be fitted to the flat cable 15/13 [0040-0041; Figure 1], 
the holding part 1320/132h includes holding holes 132h corresponding to  the plurality of bus bars 151/132 [0040-0045; Figure 1], the holding holes 132h including at least one first holding hole and at least one second holding hole [Figure 1], the at least one first holding hole 132h having a portion of a reference holding body 132/132t of a reference bus bar 151/132 of the plurality of bus bars 151/132 inserted therein, and being configured to 2 Appln. No.: 16/567,528 restrict a relative movement of the reference bus bar 151/132 with respect to the flat cable 15/13 at least in the arranging direction by restricting a relative movement of the reference holding body 132/132t in the arranging direction [0040-0045; Figure 1], 
the at least one second holding hole 132h having a portion of another holding body 132/132t of another bus bar 151/132 of the plurality of bus bars 151/132 inserted therein, and being configured to allow a relative movement of the another bus bar 


Yamamoto et al. discloses the connecting portion 1320 has a claw portion and a hole portion into which the claw portion fits [0041-0042] The claw portion of the bus bar holding member 132 may be coupled to the hole portion provided in the circuit board fixing member 13. The dimensions of the holes in the stacking direction are set to a clearance that allows the bus bar 151 to move in the stacking direction with respect to the width of the claws in the stacking direction. The connecting portion 1320 constitutes a dimensional variation absorbing portion that can move in the left-right direction indicated by the arrow Y11 in FIG. 1 due to the above-mentioned clearance [0041-0044]

Therefore the holes 132h have dimensions that define a clearance that allows the bus bars to move within the dimensions of said clearance. Therefore the holes 132 allow a relative movement of the bus bar while also restricting a relative movement of the bus bar given that the movement is restricted to the dimensions of the hole clearance 132. Therefore the holes 132h can “restrict a relative movement of the reference bus bar with respect to the flat cable at least in the arranging direction” given that the relative movement of the reference bus bar is restricted to the dimensions of said clearance. Furthermore, the holes 132h can “allow a relative movement of the another bus bar with 









    PNG
    media_image1.png
    337
    332
    media_image1.png
    Greyscale




With respect to claim 2, Yamamoto et al. discloses wherein the reference bus bar 151/132 is disposed more towards a center of the plurality of bus bars 132/151 in the arranging direction than distal ends of the plurality of bus bars 151/132 [see annotated Figure 1]


    PNG
    media_image1.png
    337
    332
    media_image1.png
    Greyscale

With respect to claim 5, Yamamoto et al. discloses a battery pack [Figure 18] comprising; 
A battery module 8 formed of a plurality of battery cells 1 [Figure 18]; and 
A bus bar module that electrically connects the battery cells in series or in parallel [0019-0020; Figure 18], wherein 
The bus bar module includes:
 a plurality of bus bars 151/132 each having a through hole 1511/1512 into which an electrode terminal 2/3 of an electrode terminal group is inserted [Figure 12-Figure 15; 0096-0108; Figure 18] , the electrode terminal group including a plurality of 
a flat cable 15/13 including a plurality of conductor parts 153/152/154 which are respectively and electrically connected to the plurality of bus bars 151 [Figure 18; 0005; 0105; 0016-0024; 0086-0088], and a resin connecting portion 1320/132h (insulating holding part) [0015-0016; 0027-0032; 0041; 0097-0098] configured to hold the plurality of bus bars 151/132 [0040-0041], 
wherein each of the plurality of bus bars 151/132 includes a holding body 132/132t configured to be fitted to the flat cable 15/13 [0040-0041; Figure 1], 
the holding part 1320/132h includes holding holes 132h corresponding to  the plurality of bus bars 151/132 [0040-0045; Figure 1], the holding holes 132h including at least one first holding hole and at least one second holding hole [Figure 1], the at least one first holding hole 132h having a portion of a reference holding body 132/132t of a reference bus bar 151/132 of the plurality of bus bars 151/132 inserted therein, and being configured to 2 Appln. No.: 16/567,528 restrict a relative movement of the reference bus bar 151/132 with respect to the flat cable 15/13 at least in the arranging direction by restricting a relative movement of the reference holding body 132/132t in the arranging direction [0040-0045; Figure 1], 
the at least one second holding hole 132h having a portion of another holding body 132/132t of another bus bar 151/132 of the plurality of bus bars 151/132 inserted therein, and being configured to  allow a relative movement of the another bus bar 


Yamamoto et al. discloses the connecting portion 1320 has a claw portion and a hole portion into which the claw portion fits [0041-0042] The claw portion of the bus bar holding member 132 may be coupled to the hole portion provided in the circuit board fixing member 13. The dimensions of the holes in the stacking direction are set to a clearance that allows the bus bar 151 to move in the stacking direction with respect to the width of the claws in the stacking direction. The connecting portion 1320 constitutes a dimensional variation absorbing portion that can move in the left-right direction indicated by the arrow Y11 in FIG. 1 due to the above-mentioned clearance [0041-0044]

Therefore the holes 132h have dimensions that define a clearance that allows the bus bars to move within the dimensions of said clearance. Therefore the holes 132 allow a relative movement of the bus bar while also restricting a relative movement of the bus bar given that the movement is restricted to the dimensions of the hole clearance 132. 
Therefore the holes 132h can “restrict a relative movement of the reference bus bar with respect to the flat cable at least in the arranging direction” given that the relative movement of the reference bus bar is restricted to the dimensions of said clearance. Furthermore, the holes 132h can “allow a relative movement of the another bus bar with .


    PNG
    media_image1.png
    337
    332
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. JP2015050063, as applied to claims 1 & 2 above, in further view of Ichikawa et al. WO 2015/099062.

With respect to claim 3, Yamamoto et al. discloses wherein respective tip end parts 153 of the respective conductor parts 153/152/154 are bent with respect to the arranging direction, and the conductor parts   153/152/154 electrically connect to the respective plurality of bus bars 151 via the tip end parts 153 thereof. [Figure 18; 0018-0025]

Yamamoto et al. does not disclose wherein respective tip end parts of the respective conductor parts are tilted with respect to the arranging direction.

Ichikawa et al. discloses a bus bar module 30A/30B [Figure 4] comprising: a plurality of bus bars 32/32A/32B [0021-0027] each having a through hole 34 into which an electrode terminal of an electrode terminal group is configured to be inserted [0025-0027; Figures 1, 5c, 5d], the electrode terminal group including plurality of electrode terminals which are arranged linearly in an arranging direction on a battery module which is formed of a plurality of battery cells, [Figure 1; Figure 2] the plurality bus bars 32/32A/32B configured to be arranged along the arranging direction of the plurality of electrode terminals in the electrode terminal group [Figure 1;Figure 2]; and 

a voltage detection lines 40/linear conductors 21/ second insulating resin portion 23B/ first insulating resin portion 23A/connecting conductor 35 (flat cable) including a plurality of conductor parts 21 which are respectively and  electrically connected to the plurality of bus bars 32/32A/32B, and a first insulating resin portion 23A/ second insulating resin portion 23B (insulating holding part) configured to hold the plurality of bus bars 32/32A/32B [0023-0033; Figure 3B], wherein a tip end part of the respective conductor parts 21 are tilted and bent with respect to the arranging direction the linear conductor parts 21 electrically connect to the respective plurality of bus bars 32via the tip end parts. [Figure 9B; 0051-0053]




With respect to claim 4, Yamamoto et al. discloses wherein respective tip end parts 153 of the respective conductor parts 153/152/154 are bent with respect to the arranging direction, and the conductor parts   153/152/154 electrically connect to the respective plurality of bus bars 151 via the tip end parts 153 thereof. [Figure 18; 0018-0025]

Yamamoto et al. does not disclose wherein respective tip end parts of the respective conductor parts are tilted with respect to the arranging direction.

Ichikawa et al. discloses a bus bar module 30A/30B [Figure 4] comprising: a plurality of bus bars 32/32A/32B [0021-0027] each having a through hole 34 into which an electrode terminal of an electrode terminal group is configured to be inserted [0025-0027; Figures 1, 5c, 5d], the electrode terminal group including plurality of electrode terminals which are arranged linearly in an arranging direction on a battery module which is formed of a plurality of battery cells, [Figure 1; Figure 2] the plurality bus bars 

a voltage detection lines 40/linear conductors 21/ second insulating resin portion 23B/ first insulating resin portion 23A/connecting conductor 35 (flat cable) including a plurality of conductor parts 21 which are respectively and  electrically connected to the plurality of bus bars 32/32A/32B, and a first insulating resin portion 23A/ second insulating resin portion 23B (insulating holding part) configured to hold the plurality of bus bars 32/32A/32B [0023-0033; Figure 3B], wherein a tip end part of the respective conductor parts 21 are tilted and bent with respect to the arranging direction the linear conductor parts 21 electrically connect to the respective plurality of bus bars 32via the tip end parts. [Figure 9B; 0051-0053]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the conductor parts to be tilted and bent with respect to the arranging direction, as disclosed in Ichikawa et al., in order to allow for a flexible structure and simplified manufacturing, reduction of parts, while lowering cost. [0051-0059]; 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda et al. US 2012/0306474
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723